 

. ~ Case 2:19-mc-12125-DM Document 2 Filed 09/03/19 Page 1 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant

4

for the }

Eastern District of Louisiana

UNITED STATES DISTRICT COURT ik .

In the-Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

ONE BLACK IPHONE CELLULAR TELEPHONE CONTAINED
IN A PROTECTIVE CASE, UNKNOWN MODEL, UNKNOWN
IMEI NUMBER, LOCATED AT JEFFERSON PARISH
SHERIFF'S OFFICE, 725 MAPLE AVENUE, HARVEY, LA

70056
SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

Case No. 19-mce-12125

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of Louisiana
(identify the person or describe the property to be searched and give its location):

See Attachment "A"

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment "B"

YOU ARE COMMANDED to execute this warrant on or before Sepremben AL 214 (not to exceed 14 days)
1 in the daytime 6:00 a.m. to 10:00 p.m. Mat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to the Duty U.S. Magistrate Judge
(United States Magistrate Judge)

C1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

 

1 for days (not to exceed 30) 1) until, the facts justifying, the later specific date of
Date and time issued: Aa at i) L507. Qa YX Que LN
' . Judge's bignatdte
City and state: New Orleans, Louisiana Honorable Dana M. Douglas, U.S. Magistrate Judge

 

Printed name and title

 
»

Case 2:19-mc-12125-DM Document 2 Filed 09/03/19 Page 2 of 4 —

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

 

Return
CaseNo..  - Date and time warrant executed: Copy of warrant and inventory left with:
19-mc-12125 . . 9¢/2e/ Ps if J isc30f Me

 

Inventory made in the presence of: ' / .,
FS Torwnaick Wakingh
a

Inventory of the property taken and name of any person(s) seized:

(1) blk Apple Lphme with fel ease.
The Dp frre Was set of F A er frensie lib fer By ass due &
The comephtity of She Lylene:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

| Date:

 

. Executing offiéer’s signature
Subscribed, sworn to, and returned 8 8

C
before me this _ day of ,20_. S held ep 5, pec se / A on

Printed name and title

 

 

 

U.S. Judge or Magistrate oq /3 /P>I 7

 

 
- Case 2:19-mc-12125-DM Document 2 Filed 09/03/19 Page 3 of 4

ATTACHMENT A

The property to be searched is the following cellular device: Black Apple iPhone contained
in a protective case, unknown model, unknown IMEI number, currently located at the JPSO
evidence vault at 725 Maple Avenue, Harvey, Louisiana. This warrant authorizes the forensic

examination of the aforementioned cellular device for the purpose of identifying the electronically

stored information described in Attachment B.

 
. | Case 2:19-mc-12125-DM Document 2 Filed 09/03/19 Page 4 of 4

ATTACHMENT B
1, All records on the Devices described in Attachment A that relate to violations of
Title 21, United States Code, Section 841(b)(1)(A) and Title 18, United States Code, Section
924(c), Prohibited Acts, and involve Palma JEFFERSON since April 1, 2019, including:
a. Firearms; ammunition; | documents pertaining to the sale/ transfer of
firearms
b. lists of customers and related identifying information;
c. communications related to drugs;
d. types, amounts, and prices of drugs trafficked, as well as dates and times;
e. any information related to sources of drugs;
f. any information relating to schedule or travel from April 1, 2019 to the
present; and
g. information related to firearms, including but not limited to, information
indicating who owned the firearms found during the search or information
relating the ammunition found during the search; and
h. evidence of user attribution showing who used or owned the Devices at the
time the things described in this warrant were created, edited, or deleted,
such as logs, phonebooks, saved usernames and passwords, documents, and

browsing history.!

 

1 As used above, the terms “records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form

 

 
